

113 HJ 64 IH: Disapproving a rule submitted by the Environmental Protection Agency relating to “Standards of Performance for Greenhouse Gas Emissions from New Stationary Sources: Electric Utility Generating Units”.
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA113th CONGRESS1st SessionH. J. RES. 64IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Mr. McKinley (for himself, Mr. Rahall, Mrs. Capito, Mr. Stivers, Mrs. Lummis, Mr. Amodei, Mr. Barr, Mr. Johnson of Ohio, Mr. Bridenstine, Mr. Cotton, Mrs. Ellmers, Mr. Kelly of Pennsylvania, Mr. Shimkus, Mr. Conaway, Mr. Shuster, Mr. Gibbs, Mr. Barton, Mr. Schweikert, Mrs. Blackburn, Mr. Thompson of Pennsylvania, Mr. Long, Mr. Lankford, Mr. Cramer, Mr. Griffith of Virginia, Mr. Rothfus, Mr. Carter, Mr. Gosar, Mr. Harper, Mr. Renacci, Mr. Salmon, Mr. Stutzman, Mr. Rogers of Kentucky, Mr. Gingrey of Georgia, Mr. Flores, Mr. Latta, and Mr. Olson) introduced the following joint resolution; which was referred to the Committee on Energy and CommerceJOINT RESOLUTIONDisapproving a rule submitted by the Environmental Protection Agency relating to Standards of Performance for Greenhouse Gas Emissions from New Stationary Sources: Electric Utility Generating Units.That Congress disapproves the rule submitted by the Environmental Protection Agency relating to Standards of Performance for Greenhouse Gas Emissions from New Stationary Sources: Electric Utility Generating Units, signed by the Administrator of the Environmental Protection Agency on September 20, 2013, and identified by docket ID number EPA–HQ–OAR–2013–0495, and such rule shall have no force or effect.